OPINION OF THE COURT
On respondents’ appeal: Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (68 AD2d 967).
On petitioner’s appeal: Appeal dismissed, without costs, on the ground that petitioner has no right to appeal under CPLR 5601 (subd [d]), inasmuch as he was not aggrieved by the prior order of the Appellate Division brought up for review (CPLR 5511).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.